EXHIBIT FIRST AMENDMENT TO CREDIT AGREEMENT DATED AS OF DECEMBER 21, AMONG DEEP DOWN, INC., AS BORROWER, PROSPECT CAPITAL CORPORATION, AS AGENT, AND PROSPECT CAPITAL CORPORATION, AS LENDER FIRST AMENDMENT TO CREDIT AGREEMENT This FIRST AMENDMENT to Credit Agreement (this "First Amendment") dated as of December 21, 2007 and effective as of the First Amendment Effective Date (as defined below), is entered into by and among Deep Down, Inc., a Nevada corporation, as borrower (the "Borrower"), each of the lenders that is a signatory hereto (the "Lenders") and Prospect Capital Corporation, a Maryland corporation, as agent for the Lenders (the "Agent"). RECITALS A.The Borrower, the Agent and the Lenders are parties to that certain Credit Agreement dated as of August 6, 2007 (the "Credit Agreement"), pursuant to which the Lenders have made certain loans and extensions of credit available to and on behalf of the Borrower under a multi-year credit facility. B.The Borrower desires to enter into that certain Agreement and Plan of Merger (the "Mako Agreement and Plan of Merger") by and between Borrower, Mako Technologies, LLC, a Nevada limited liability company and a wholly-owned subsidiary of Borrower ("Merger Sub"), Mako Technologies, Inc., a Louisiana corporation ("Mako"), and the owners of 100% of the issued and outstanding shares of capital stock of Mako, pursuant to which Mako will merge with and into the Merger Sub (the "Mako Acquisition"). C.The Borrower has requested and the Agent and the Lenders have agreed to amend the Credit Agreement to, among other things, increase the Total Commitment (as defined in the Credit Agreement) thereunder from $6,500,000 to $13,000,000, provided that any Loans made to the Borrower from the increased Total Commitment shall be made concurrently with and used solely for the Mako Acquisition including paying legal costs and expenses and costs and expenses under the Credit Agreement associated therewith. AGREEMENT NOW THEREFORE, in consideration of the mutual covenants and agreements contained herein, the parties hereto amend the Credit Agreement and agree as follows: 1.Defined Terms.All capitalized terms used in this First Amendment and not otherwise defined herein shall have the meanings ascribed to such terms in the Credit Agreement. Unless otherwise indicated, all section references in this First Amendment refer to sections of the Credit Agreement. 2.Amendments to Credit Agreement.The Credit Agreement is hereby amended as follows: a.The following terms, as defined in Section 1.01 of the Credit Agreement, are hereby amended and restated in their entirety to read as follows: "Agreement" means this Credit Agreement, as amended by the First Amendment, and includes all amendments, modifications and supplements and any exhibits or schedules to any of the foregoing, and shall refer to the Agreement as the same may be in effect at the time such reference becomes operative. 2 "Loans" means any loan made by a Lender to the Borrower pursuant to Article II hereof. "Total Commitment" means the sum of the amounts of the Lenders' Commitments, which sum equals the Initial Commitments plus the Mako Commitment plus any additional Commitments as the same may be increased pursuant to Section 2.04(b). "Transactions" means the transactions contemplated by the Transaction Documents to occur on the Effective Date and the First Amendment Effective Date, including the making of the Loans pursuant to this Agreement b.Section 1.01 of the Credit Agreement is hereby further amended by adding thereto the following new definitions, in their appropriate alphabetical order, to read in their entirety as follows: "First Amendment" means that certain First Amendment to Credit Agreement dated December 21, 2007, among the Borrower, the Agent and the Lenders. "First Amendment Effective Date" has the meaning assigned to such term in the First Amendment. "Mako" means Mako Technologies, Inc., a Louisiana corporation. "Mako Acquisition" has the meaning assigned such term in the First Amendment. "Mako AcquisitionDocuments" means, collectively, the Mako Agreement and Plan of Merger and all schedules, exhibits and annexes thereto and all side letters and agreements affecting the terms thereof or entered into in connection therewith. "Mako Agreement and Plan of Merger" has the meaning assigned such term in the First Amendment. "Mako Commitment" means as to any Lender, the obligation of such Lender, if any, to make a Loan to the Borrower in a principal amount not to exceed the amount set forth opposite such Lender's name in Schedule 1.01(A) hereto, as the same may be increased pursuant to Section 2.040) and terminated or reduced from time to time in accordance with the terms of this Agreement. The aggregate amount of the Mako Commitment available on the First Amendment Effective Date is $6,000,000. c.Clause (a) of Section 2.01 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: "(a) Subject to the terms and conditions and relying upon the representations and warranties set forth herein and in the other Loan Documents, each Lender severally agrees (i) to make a Loan to the Borrower on the Eflective Date in an amount not to exceed the Commitment. of such Lender, (ii) to make a Loan to the Borrower on the First Amendment Effective Date in an amount not to exceed the Mako Commitment of such Lender and (iii) to permit the Borrower to issue PIK Notes to such lender based on its Pro Rata Share of the Total Commitment (but in any case not to exceed the
